FILED
                           NOT FOR PUBLICATION                              JUL 15 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANTHONY A. WILSON,                               No. 13-35203

              Plaintiff - Appellant,             D.C. No. 4:12-cv-00023-SEH

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,

              Defendant - Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                             Submitted July 10, 2014**
                                Portland, Oregon

Before: PREGERSON, PAEZ, and WATFORD, Circuit Judges.

       Anthony Wilson (“Wilson”) appeals the district court’s judgment affirming

the decision of the administrative law judge (“ALJ”) denying his application for

disability benefits. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The ALJ did not err in finding Wilson incredible. If objective medical

evidence of an underlying impairment exists, “and there is no evidence of

malingering, ‘the ALJ can reject the claimant’s testimony about the severity of

[his] symptoms only by offering specific, clear and convincing reasons for doing

so.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting Smolen

v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996)). The ALJ gave specific, clear and

convincing reasons for rejecting Wilson’s complaints of disabling pain. Among

other findings, the ALJ found that Wilson declined to pursue both aggressive and

conservative forms of treatment, and that he went more than a year without any

medication or medical treatment, save for sporadic use of medical marijuana, for

his pain. These findings, supported by substantial evidence in the record,

undermined Wilson’s allegations concerning the severity of his pain.

      The ALJ did not err in giving little weight to Dr. Wood’s opinion.

Controlling weight is given to a treating physician’s opinion regarding the nature

and severity of a claimant’s impairments when the opinion is “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R.

§ 404.1527(c)(2). The ALJ determined that Dr. Wood’s opinion was not

corroborated by any other medical opinion and was inconsistent with the rest of the


                                          2
record. Moreover, the ALJ found that Dr. Wood’s opinion heavily relied on

Wilson’s own subjective statements—statements that the ALJ already found

incredible. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (“An

ALJ may reject a treating physician’s opinion if it is based to a large extent on a

claimant’s self-reports that have been properly discounted as incredible.” (internal

quotation marks omitted)).

      The ALJ did not err in finding that Wilson’s mental impairments were not

severe. An impairment or combination of impairments is considered “severe” if it

significantly limits an individual’s physical or mental abilities to do basic work

activities. Social Security Ruling (SSR) 96-3p, 1996 WL 374181, at *1 (July 2,

1996). The record reflects that Wilson was never treated for depression and that

when medical providers suggested taking antidepressants, Wilson was never

interested in receiving treatment. Thus, substantial evidence supports the ALJ’s

finding that Wilson’s mental impairments were not severe.

      The ALJ did not improperly exclude the annular tear as a severe impairment.

The ALJ incorporated Wilson’s annular tear into his finding that Wilson’s

degenerative disc disease of the lumbar spine was a severe impairment.

      The ALJ’s hypothetical question to the vocational expert included all of

Wilson’s medically determinable limitations. See Robbins v. Soc. Sec. Admin., 466


                                           3
F.3d 880, 886 (9th Cir. 2006) (“[I]n hypotheticals posed to a vocational expert, the

ALJ must only include those limitations supported by substantial evidence.”) If

the hypothetical posed by the ALJ to the vocational expert contains all of the

limitations the ALJ found credible and supported by substantial evidence in the

record, then “[t]he ALJ’s reliance on testimony the [vocational expert] gave in

response to the hypothetical . . . [is] proper.” Bayliss v. Barnhart, 427 F.3d 1211,

1217 (9th Cir. 2005).

      AFFIRMED.




                                          4